62 So. 3d 702 (2011)
Willie LONDON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-1961.
District Court of Appeal of Florida, First District.
June 13, 2011.
Herman D. Laramore, Public Defender, Fourteenth Judicial Circuit, and F.R. Mann, Jr., Assistant Public Defender, Panama City, for Petitioner.
Pamela Jo Bondi, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on or about September 20, 2010, in Bay County Circuit Court case numbers 07-2622-CFMA and 09-3744-CFMA, is granted. Upon issuance of mandate, a copy of this *703 opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D). The court notes that the lower tribunal has determined that petitioner is indigent and has appointed the Office of the Public Defender to represent him on appeal.
BENTON, C.J., HAWKES and CLARK, JJ., concur.